IN THE SUPREME COURT OF THE STATE OF DELAWARE

THE RAVENSWOOD INVESTMENT                  §
COMPANY, L.P., individually,               §
derivatively and on behalf of a class of   §
similarly situated persons,                §      No. 496, 2018
                                           §
      Plaintiff-Below,                     §
      Appellant/Cross-Appellee,            §      Court Below:
                                           §      Court of Chancery
      v.                                   §      of the State of Delaware
                                           §
THE ESTATE OF BASSETT S.                   §
WINMILL, THOMAS B. WINMILL,                §      C.A. Nos. 3730-VCS
MARK C. WINMILL and WINMILL                §                7048- VCS
& CO. INCORPORATED,                        §
                                           §
      Defendants-Below,                    §
      Appellees/Cross-Appellants.          §

                              Submitted:       April 24, 2019
                               Decided:         May 3, 2019

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                       ORDER

      This 3rd day of May, 2019, regarding Appellant’s appeal and having considered this

matter on the briefs and oral arguments of the parties and the record below, and having

concluded that the same should be affirmed on the basis of, and for the reasons assigned

by the Court of Chancery in its Final Judgment dated August 29, 2018; Revised Post-Trial

Memorandum Opinion dated March 22, 2018; Letter Opinion Concerning Plaintiff’s

Motion for Reargument and/or to Alter or Amend a Judgment dated April 27, 2018; Oral

Ruling on Plaintiff’s Motion to Amend, Plaintiff’s Motion to Compel, Defendants’ Motion

to Quash, and Rulings of the Court dated May 12, 2016; Order implementing telephonic
ruling on Plaintiff’s Motion to Amend and Defendants’ Motion to Dismiss dated February

26, 2016; Memorandum Opinion and Order on Defendants’ Motion to Dismiss dated May

31, 2011; and Letter Decision on Motion to Reargue dated November 30, 2011;

      And regarding Appellees’ Cross-Appeal and having concluded that the same should

be affirmed on the basis of, and for the reasons assigned by the Court of Chancery in its

transcript ruling dated August 15, 2018;

      NOW, THEREFORE, IT IS ORDERED that the judgments of the Court of

Chancery be, and the same hereby are, AFFIRMED.



                                           BY THE COURT:


                                           /s/ Karen L. Valihura
                                           Justice